Citation Nr: 0739926	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-14 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of 
pericarditis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from April 1999 to April 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDING OF FACT

The veteran does not have residuals of pericarditis.


CONCLUSION OF LAW

The criteria for service connection for residuals of 
pericarditis have not been met.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through a February 
2004 letter to the veteran that addressed all four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, 
including that in the veteran's possession, to the AOJ.

The veteran was notified of effective dates for increased 
ratings and degrees of disability in April 2006.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in 
VA's duties to notify the veteran concerning effective date 
or degree of disability for the claim is harmless, as service 
connection has been denied thus rendering moot any issues 
with respect to implementing an award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, private, and VA 
medical records and, as well as a VA medical opinion in April 
2007.  VA has satisfied its assistance duties.

The veteran contends that service connection is warranted for 
status post pericarditis.  He maintains that he still has 
pericarditis and that medical records show ongoing treatment 
for it.  Service connection has already been granted for 
hypertension, in June 2004.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
cardiovascular-renal disease, may be established based on a 
legal "presumption" by showing that the disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307.

The evidence shows that the veteran was hospitalized and 
found to have pericarditis during service, in June 2001.  

On examination in March 2004, the veteran's heart had regular 
S1 and S2, no heaves, thrills, murmurs, or gallops, and no 
evidence of congestive heart failure, cardiomegaly, or cor 
pulmonale.  Chest x-ray and electrocardiogram were within 
normal limits.  The veteran gave a history of pericarditis, 
and the examiner reported that there were no objective 
factors currently.

A VA physician indicated in June 2004 noted that the veteran 
was status post pericarditis hospitalization, viral etiology, 
and that this appeared "more likely than not to be service 
connected."  However, she did not indicate that there was 
any current disability as a result of the in-service 
pericarditis.  To the contrary, she found the veteran's heart 
to have a regular rate and rhythm without murmur or ectopy, 
and her impression was history of pericarditis with 
hospitalization in 2001.  A current heart disorder was not 
diagnosed at that time, and the VA outpatient treatment 
records note pericarditis by history only.

In July 2004, the veteran's heart had a regular rate and 
rhythm, with no gallops or rubs.  In December 2004, an 
electrocardiogram was normal and the veteran's heart had a 
regular rate and rhythm then and in January, February, March, 
July, August, and December 2005, March, April, May, 
September, and November 2006, and in March 2007.  

The VA medical opinion from April 2007 indicates that the 
examiner reviewed the veteran's claims folder and stated that 
the veteran had pericarditis in service and that it resolved 
in 2001.  He noted that the veteran had had no evidence of 
residuals of pericarditis at discharge examination.  He 
indicated that currently the veteran had some complaints, but 
that they had been established as not cardiac related.  He 
had had an echocardiogram in 2004 which had shown a totally 
normal pericardium and heart functioning.  The examiner 
indicated that if the veteran currently had residuals of 
pericarditis, the echocardiogram would have shown them in 
2004.  The examiner stated that therefore, even if the 
veteran does have a problem now, it could not be related to 
service without speculation because one related to his 
in-service pericarditis would be manifested by continuing 
evidence of pericardial problems.  The examiner indicated 
that it would be speculative to relate any claimed heart 
condition to any service event, injury, or illness, including 
treatment for pericarditis in service.  

The above evidence shows that the veteran does not have any 
current disability resulting from his in-service 
pericarditis.  Since there is no competent evidence of a 
current disability, service connection cannot be granted.  
There must be a current disability in order for service 
connection to be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-144 (1992).  The medical evidence indicates that 
pericarditis resolved in service without residuals. 

The veteran's statement that he still has pericarditis is not 
competent evidence of such, as he is a layperson and it takes 
medical expertise to indicate this.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for residuals of pericarditis is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


